                                          Case 3:20-cv-06703-TSH Document 38 Filed 02/11/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     LONA'S LIL EATS, LLC,                            Case No. 20-cv-06703-TSH
                                   9                    Plaintiff,

                                  10             v.                                       ORDER VACATING CMC;
                                                                                          CASE MANAGEMENT ORDER
                                  11     DOORDASH, INC.,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to Federal Rule of Civil Procedure 16, the Court issues the following Case
                                  15   Management Order. Failure to comply with this Order is cause for sanctions under Rule 16(f).
                                  16   The February 18, 2021 Case Management Conference is VACATED. All questions should be
                                  17   directed to Rose Maher, Courtroom Deputy, at (415) 522-4708.
                                  18

                                  19                       SUMMARY OF CASE MANAGEMENT DEADLINES
                                  20
                                        Deadline to Seek Leave to Amend Pleadings                                             7/1/2021
                                  21
                                        Deadline for Class Certification Motion/Identification of Experts/Reports            1/15/2022
                                  22
                                        Plaintiff Expert Depositions (if necessary)                                          2/13/2022
                                  23
                                        Deadline for Class Certification Motion Response/Identification of Defense           2/27/2022
                                  24    Experts/Reports

                                  25    Defendant Expert Depositions (if necessary)                                          3/20/2022

                                  26    Deadline for Class Certification Reply/Identification of Rebuttal Experts/Reports     4/1/2022

                                  27    Close of Fact Discovery                                                               4/1/2022

                                  28    Rebuttal Expert Depositions (if necessary)                                           4/15/2022
                                            Case 3:20-cv-06703-TSH Document 38 Filed 02/11/21 Page 2 of 9




                                   1    Class Certification Hearing                                                              4/21/2022
                                   2    Deadline to File Dispositive Motions                                                     6/16/2022
                                   3    Deadline to File Dispositive Motion Oppositions                                          7/14/2022
                                   4    Deadline to File Dispositive Motion Replies                                               8/4/2022
                                   5    Hearing on Dispositive Motions                                                           8/25/2022
                                   6    Exchange of Pretrial Disclosures                                                        10/26/2022
                                   7    Deadline to File Pretrial Documents                                                     11/10/2022
                                   8
                                        Deadline to File Oppositions to Motions in Limine                                       11/17/2022
                                   9
                                        Pretrial Conference                                                                      12/1/2022
                                  10
                                        Final Pretrial Conference                                                               12/29/2022
                                  11
                                        Jury Trial (Duration to be determined)                                                    1/9/2023
                                  12
Northern District of California
 United States District Court




                                  13   A.     Settlement and ADR
                                  14          The parties are referred to private mediation, to be completed by April 16, 2021.
                                  15
                                       B.     Discovery
                                  16          The parties shall abide by the undersigned’s Discovery Standing Order, available at
                                  17   http://cand.uscourts.gov/tshorders.
                                  18
                                       C.     Pretrial Motions
                                  19          All pretrial motions shall be filed in accordance with Civil Local Rule 7 and noticed for
                                  20   hearing on any available Thursday at 10:00 a.m. without contacting the Court. The Court shall
                                  21   hear dispositive motions in Courtroom G, located on the 15th Floor of the Federal Building, 450
                                  22   Golden Gate Avenue, San Francisco, California. All summary judgment motions shall comply
                                  23   with the following requirements for statements of facts:
                                  24
                                                      (1) Separate Statement of Facts: Any party filing a motion for
                                  25                  summary judgment must file a statement, separate from the motion
                                                      and memorandum of law, setting forth each material fact on which
                                  26                  the party relies in support of the motion. Each material fact in the
                                                      separate statement must be set forth in a separately numbered
                                  27                  paragraph and must refer to a specific admissible portion of the record
                                                      where the fact finds support (for example, affidavit, deposition,
                                  28                  discovery response, etc.). A failure to submit a separate statement of
                                                      facts in this form may constitute grounds for denial of the motion.
                                                                                         2
                                            Case 3:20-cv-06703-TSH Document 38 Filed 02/11/21 Page 3 of 9




                                   1                  (2) Controverting Statement of Facts: Any party opposing a motion
                                                      for summary judgment must file a statement, separate from that
                                   2                  party’s memorandum of law, setting forth: (a) for each paragraph of
                                                      the moving party’s separate statement of facts, a correspondingly
                                   3                  numbered paragraph indicating whether the party disputes the
                                                      statement of fact set forth in that paragraph and a reference to the
                                   4                  specific admissible portion of the record supporting the party’s
                                                      position if the fact is disputed; and (b) any additional facts that
                                   5                  establish a genuine issue of material fact or otherwise preclude
                                                      judgment in favor of the moving party. Each additional fact must be
                                   6                  set forth in a separately numbered paragraph and must refer to a
                                                      specific admissible portion of the record where the fact finds support.
                                   7
                                                      (3) Reply Statement of Facts: If the party opposing summary
                                   8                  judgment sets forth additional facts, the moving party shall file a
                                                      statement, separate from the reply brief, with correspondingly
                                   9                  numbered paragraphs indicating whether the party admits or disputes
                                                      the statement of fact set forth in that paragraph and, if disputed, a
                                  10                  reference to the specific admissible portion of the record supporting
                                                      the party’s position. Facts that are not already included in the motion
                                  11                  and/or opposition are not permitted.
                                  12                  (4) Alternative Procedure: As an alternative to filing a statement of
Northern District of California
 United States District Court




                                                      facts and controverting statement of facts, the movant and the party
                                  13                  opposing the motion may jointly file a stipulation signed by the
                                                      parties setting forth a statement of the stipulated facts and the
                                  14                  following statement: “The parties agree there is no genuine issue of
                                                      any material fact.” As to any stipulated facts, the parties so stipulating
                                  15                  may state that their stipulations are entered into only for the purpose
                                                      of the motion for summary judgment and are not intended to be
                                  16                  otherwise binding.
                                  17   D.     Exchange and Filing of Pretrial Disclosures
                                  18          By the Exchange of Pretrial Disclosures deadline, lead counsel who will try the case shall

                                  19   meet and confer with respect to the preparation and content of the joint pretrial conference

                                  20   statement and shall exchange the papers described in Rule 26(a)(3). These papers must be filed by

                                  21   the Deadline to File Pretrial Documents.

                                  22   E.     Joint Pretrial Conference Statement
                                  23          By the Deadline to File Pretrial Documents, the parties shall file a joint pretrial conference

                                  24   statement with the following information:

                                  25                  (1) Substance of the Action: A brief description of the substance of
                                                      claims and defenses which remain to be decided.
                                  26
                                                      (2) Relief Prayed: A detailed statement of all the relief claimed,
                                  27                  particularly itemizing all elements of damages claimed as well as
                                                      witnesses, documents or other evidentiary material to be presented
                                  28                  concerning the amount of damages.
                                                                                          3
                                            Case 3:20-cv-06703-TSH Document 38 Filed 02/11/21 Page 4 of 9




                                   1                   (3) Undisputed Facts: A plain and concise statement of all relevant
                                                       facts not reasonably disputable, as well as which facts parties will
                                   2                   stipulate for incorporation into the trial record without the necessity
                                                       of supporting testimony or exhibits.
                                   3
                                                       (4) Disputed Factual Issues: A plain and concise statement of all
                                   4                   disputed factual issues which remain to be decided.
                                   5                   (5) Disputed Legal Issues: Without extended legal argument, a
                                                       concise statement of each disputed point of law concerning liability
                                   6                   or relief, citing supporting statutes and decisions.
                                   7                   (6) Agreed Statement: A statement assessing whether all or part of the
                                                       action may be presented upon an agreed statement of facts.
                                   8
                                                       (7) Stipulations: A statement of stipulations requested or proposed for
                                   9                   pretrial or trial purposes.
                                  10                   (8) Amendments or Dismissals: A statement of requested or proposed
                                                       amendments to pleadings or dismissals of parties, claims, or defenses.
                                  11
                                                       (9) Estimated Time of Trial: An estimate of the number of hours
                                  12                   needed for the presentation of each party’s case.
Northern District of California
 United States District Court




                                  13                   (10) Bifurcation or Separate Trial of Issues: A statement of whether
                                                       bifurcation or a separate trial of specific issues is feasible and desired.
                                  14
                                                       (11) Settlement: A statement summarizing the status of the parties’
                                  15                   settlement negotiations and indicating whether further negotiations
                                                       are likely to be productive.
                                  16

                                  17   F.      Witness List
                                  18           A witness list with the following information shall be provided as an appendix to the joint

                                  19   pretrial statement. For each party, a list of all witnesses to be called for trial, including those

                                  20   appearing by deposition. For each witness, a statement of the substance of their testimony and an

                                  21   estimate regarding the length of testimony (including direct and cross-examination).

                                  22           If the witness is an expert witness, the statement should briefly state the expert’s theories

                                  23   and conclusions and the bases therefor, the disputed factual or legal issues to which the testimony

                                  24   relates, and an estimate of the time required for direct and cross examination. In addition, the

                                  25   expert’s curriculum vitae and report (if any) should be attached. If there are objections to a live

                                  26   witness’s testimony, that objection should be raised through a motion in limine.

                                  27           No party shall be permitted to offer any witness that is not disclosed in its witness list,

                                  28   except with leave of the Court for good cause shown.
                                                                                           4
                                            Case 3:20-cv-06703-TSH Document 38 Filed 02/11/21 Page 5 of 9




                                   1   G.      Exhibit List

                                   2           A joint list of all exhibits to be offered at trial shall be provided as an appendix to the joint

                                   3   pretrial conference statement. Plaintiff(s) shall mark the exhibits numerically and Defendant(s)

                                   4   shall mark the exhibits alphabetically. The list shall state each proposed exhibit by its number or

                                   5   alphabetical letter, description and sponsoring witness. All documents shall be authenticated prior

                                   6   to trial. The list shall include a joint exhibit list in tabular form, with (a) a column that briefly

                                   7   describes the exhibit; (b) a column that describes for what purpose the party will offer the exhibit

                                   8   and identifies its sponsoring witness; (c) a column that states any objections to the exhibit; (d) a

                                   9   column that briefly responds to the objections; and (e) a blank column for the Court’s use. Before

                                  10   this list is filed, the parties shall meet and confer in person to consider eliminating duplicate

                                  11   exhibits and to make a good faith effort to stipulate to admissibility. No party shall be permitted

                                  12   to offer any exhibit that is not disclosed in its exhibit list.
Northern District of California
 United States District Court




                                  13   H.      Use of Discovery Responses
                                  14           Excerpts of interrogatory responses, responses to requests for admission, and deposition

                                  15   testimony (with specific line references identified) that each party intends to present at trial shall

                                  16   be included as an appendix to the joint pretrial conference statement. If there are objections to the

                                  17   use of written responses, the parties should include a joint memorandum that briefly states the

                                  18   objecting party’s objection and the opposing party’s response. If there is an objection to the

                                  19   general subject matter of a deponent’s testimony, the objection should be made through a motion

                                  20   in limine. The Court expects the parties to meet and confer in good faith to resolve specific

                                  21   objections before any statements are filed.

                                  22   I.      Motions in Limine
                                  23           The parties are directed to meet and confer in person to resolve any evidentiary disputes

                                  24   prior to filing motions in limine. Any motions in limine shall be filed by the Deadline to File

                                  25   Pretrial Documents, with oppositions due seven days later. No reply briefs are permitted. For

                                  26   motions that seek to exclude or limit expert testimony, each side may file one motion per expert.

                                  27   All other motions in limine shall be presented in a single brief per side.

                                  28
                                                                                            5
                                            Case 3:20-cv-06703-TSH Document 38 Filed 02/11/21 Page 6 of 9




                                   1   J.     Trial Briefs

                                   2          Each party shall file a trial brief, not to exceed 25 pages, by the Deadline to File Pretrial

                                   3   Documents. The trial brief shall (1) summarize the party’s theory of the case, (2) identify key

                                   4   evidence, and (3) provide the applicable legal standard under Ninth Circuit authority for all

                                   5   controlling issues of law, including foreseeable procedural and evidentiary issues.

                                   6   K.     Voir Dire
                                   7          The parties shall file a joint set of requested voir dire to be posed by the Court, as well as

                                   8   any separate questions upon which counsel cannot agree, by the Deadline to File Pretrial

                                   9   Documents. These shall also be emailed to tshpo@cand.uscourts.gov in Microsoft Word format.

                                  10   Any question on which the parties cannot agree shall be marked as “disputed” and included within

                                  11   the joint set. Counsel will be allowed brief follow-up voir dire after the Court’s questioning.

                                  12   L.     Jury Instructions
Northern District of California
 United States District Court




                                  13          The parties shall file a joint set of proposed jury instructions by the Deadline to File

                                  14   Pretrial Documents. These shall also be emailed to tshpo@cand.uscourts.gov in Microsoft Word

                                  15   format. Jury instructions should conform to the Manual of Model Civil Jury Instructions for the

                                  16   Ninth Circuit. The instructions shall be ordered in a logical sequence and include a table of

                                  17   contents. Any instruction on which the parties cannot agree shall be marked as “disputed” and

                                  18   included in the joint instructions where the party proposing the instruction believes it should be

                                  19   given. Argument for and against each disputed instruction shall be included on a separate page

                                  20   directly following the disputed instruction. The Court shall hear oral argument on the disputed

                                  21   jury instructions at the close of Defendant’s case in chief.

                                  22   M.     Proposed Verdict Forms
                                  23          The parties shall file a joint proposed verdict form by the Deadline to File Pretrial

                                  24   Documents. If unable to stipulate to a verdict form, each side shall submit a proposed verdict

                                  25   form. These shall be emailed to tshpo@cand.uscourts.gov in Microsoft Word format.

                                  26   N.     Pretrial Conferences
                                  27          The initial and final pretrial conferences shall be held at 10:00 a.m. in Courtroom G, 15th

                                  28   Floor, 450 Golden Gate Avenue, San Francisco, California. Lead counsel who will try the case
                                                                                          6
                                            Case 3:20-cv-06703-TSH Document 38 Filed 02/11/21 Page 7 of 9




                                   1   must attend the pretrial conferences. The purpose of the initial pretrial conference is for the Court

                                   2   to rule on any issues raised in the pretrial conference statement, motions in limine, and to discuss

                                   3   the trial of the case. All outstanding trial issues shall be addressed at the final pretrial conference.

                                   4   O.      Trial
                                   5           The duration of the jury trial will be determined after the initial pretrial conference. In a

                                   6   jury trial, jury selection begins at 9:30 a.m. on the first day of trial.

                                   7           The parties shall maintain their own exhibits during trial. Plaintiff(s) shall mark the

                                   8   exhibits numerically; Defendant(s) shall mark the exhibits alphabetically. Exhibits must be pre-

                                   9   marked with tags attached to the upper right-hand corner. Sample tags may be obtained from the

                                  10   Courtroom Deputy and are attached hereto. If a photo or chart is being used as an exhibit, the

                                  11   exhibit tag should be placed on the back side of the exhibit. The Court will only admit pre-marked

                                  12   exhibits which were listed on the earlier filed exhibit list. Seven days before the first day of trial,
Northern District of California
 United States District Court




                                  13   the parties shall submit the original pre-marked exhibits plus three copies (one for opposing

                                  14   counsel and two for the Court) in binders with appropriate label dividers. The exhibit binders are

                                  15   to be delivered to the Clerk’s Office.

                                  16           For any documents that will be shown to a witness but not admitted into evidence, the

                                  17   parties shall bring the original plus three copies of the documents. The original document will be

                                  18   handed to the Court during testimony and the copies will be given to the witness and opposing

                                  19   counsel during examination.

                                  20   P.      Transcripts
                                  21           Any party requesting a daily transcript or real time reporting shall contact Rick Duvall,

                                  22   Court Reporting Services Supervisor, at (415) 522-2079 at least 14 days in advance of the trial.

                                  23   Q.      Courtroom Technology
                                  24           All parties are instructed to review the information regarding the use of courtroom

                                  25   technology and electronic evidence presentation, which is provided on the Court’s web site at

                                  26   http://cand.uscourts.gov/courtroomtech, and to prepare accordingly. Questions and/or requests to

                                  27   pre-test equipment should be sent to the courtroom deputy.

                                  28           If any party will utilize their own video recording equipment or demonstrative devices, a
                                                                                            7
                                          Case 3:20-cv-06703-TSH Document 38 Filed 02/11/21 Page 8 of 9




                                   1   signed order will need to be obtained at least 14 days in advance of the trial or hearing date for the

                                   2   items to clear security.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: February 11, 2021

                                   6
                                                                                                     THOMAS S. HIXSON
                                   7                                                                 United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         8
                                       Case 3:20-cv-06703-TSH Document 38 Filed 02/11/21 Page 9 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                          9
